Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 1 of 23



                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                          Case No.: 0:19-cv-60487-RKA/PMH

   SOLU-MED, INC.,

          Plaintiffs,

   v.

   YOUNGBLOOD SKIN CARE PRODUCTS LLC,

         Defendant.
   _________________________________________/

                DEFENDANT’S MOTION FOR FINAL SUMMARY JUDGMENT

          Defendant, Youngblood Skin Care Products, LLC (“Youngblood”), pursuant to Fed. R.
   Civ. Pro. 56(b) and Local Rule 56.1, moves this Court for entry of an Order granting summary
   judgment in favor of Youngblood on Plaintiff’s, Solu-Med, Inc. (“Plaintiff”), Complaint [D.E. 1],
   and in support thereof, states as follows:
                                                         INTRODUCTION

          Plaintiff sold counterfeit, inauthentic, and unauthorized products, including products
   purporting to be Youngblood products, in violation of Amazon.com’s (“Amazon”) guidelines on
   Plaintiff’s Amazon store, Life & Health Source (“Amazon Storefront”). See Statement of
   Undisputed Material Facts [DE-107] (“SOF”) ¶¶ 6, 12-16, 22-30, 33-39. On numerous occasions,
   other companies unaffiliated with Youngblood, complained to Amazon regarding the inauthentic
   or otherwise counterfeit products being sold on the Amazon Storefront. SOF ¶¶ 22-30.With each
   of these complaints, Amazon restricted Plaintiff’s ability to sell those specific products on its
   Amazon Storefront. Id. Amazon explicitly warned Plaintiff that if Amazon continued to receive
   complaints, it may terminate Plaintiff’s right to continue to sell products on Amazon. Id.
          Despite the multiple notices from Amazon regarding customer complaints, Plaintiff failed
   to heed Amazon’s warnings. Instead, Plaintiff continued to sell counterfeit, inauthentic and/or
   unauthorized products, including products purporting to be Youngblood, on its Amazon
   Storefront. Between November 11, 2018 and November 13, 2018, Youngblood submitted several




                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 2 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   complaints to Amazon regarding Plaintiff’s sale of inauthentic and counterfeit products purporting
   to be Youngblood products on Plaintiff’s Amazon Storefront. SOF ¶¶ 32-33, 35, 37, 39.
           On November 13, 2018, after ignoring Amazon’s warnings and request for supporting
   information that the products were not counterfeit, Amazon temporarily deactivated the Amazon
   Storefront. SOF ¶¶ 40-41. Amazon contemporaneously notified Plaintiff that the Amazon
   Storefront would remain inactive until Plaintiff responded to Amazon’s inquiries and concerns
   regarding Plaintiff’s sale of inauthentic and/or counterfeit products. Id. Once again, Plaintiff
   disregarded Amazon’s warnings and entirely failed to properly respond to Amazon regarding its
   concerns. Id. After Plaintiff continued to fail to provide Amazon with the requested source and
   authenticity documents for the purported Youngblood products and other company’s products, on
   December 20, 2018, Amazon deactivated the Plaintiff’s Amazon Storefront. SOF ¶¶ 42-57. Less
   than a month later, on January 14, 2019, Amazon reactivated Plaintiff’s Amazon Storefront. SOF
   ¶ 59.
           In this action, Plaintiff asserts that Youngblood is responsible for the deactivation of the
   Amazon Storefront from November 13, 2018 through January 14, 2019 (“Deactivation Period”)
   merely because Youngblood reported its complaints to Amazon. See generally, Complaint [D.E.
   1]. As against Youngblood, Plaintiff has asserted the following four claims: (1) tortious
   interference, (2) violation of Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), (3)
   defamation, and (4) trade libel. Id. As discussed herein, Plaintiff’s claims against Youngblood fail
   as a matter of law because:
           (1) there is no record evidence that Youngblood interfered with any identifiable
               business relationship and Plaintiff is precluded from asserting Youngblood
               interfered with its contract with Amazon;

           (2) Youngblood was justified in submitting its complaints to Amazon because
               Plaintiff violated Amazon’s guidelines by selling inauthentic, counterfeit,
               and/or unauthorized products

           (3) there is no record evidence that Youngblood’s complaints caused the
               deactivation of the Amazon Storefront;

           (4) there is no record evidence that Youngblood engaged in an unfair or deceptive
               trade practice;

           (5) there is no record evidence that Youngblood’s complaints to Amazon regarding
               Plaintiff’s Amazon Storefront were false in fact;

                                                                        2
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 3 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH



          (6) the allegation that Youngblood caused the destruction of Plaintiff’s business is
              based entirely on speculation and conjecture; and

          (7) the Noerr-Pennington doctrine bars Plaintiff’s claims of tortious interference,
              Florida Deceptive and Unfair Trade Practices Act (“FDUPTA”), defamation,
              and trade libel.

          Each of the foregoing reasons, in and of themselves, are sufficient for this Court to enter
   summary judgment in Youngblood’s favor. Accordingly, and for the reasons set forth herein,
   Youngblood is entitled to summary judgment as a matter of law on each of these issues.
                                                 MEMORANDUM OF LAW
     I.   Legal Standard
          Summary judgment is appropriate where there is “no genuine issue as to any material fact
   [such] that the moving party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett,
   477 U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56). One of the principal purposes of a motion
   for summary judgment is “to isolate and dispose of factually unsupported claims. Celotex Corp,
   477 U.S. at 323-324. “For factual issues to be considered genuine, they must have a real basis in
   the record.” Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009) (citation omitted).
   Speculation cannot create a genuine issue of material fact sufficient to defeat a well-supported
   motion for summary judgment. Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005).
          Where the nonmoving party has the burden of proof at trial, the moving party may meet its
   initial burden by pointing out “that there is an absence of evidence to support the nonmoving
   party's case.” U.S. v. Four Parcels of Real Property in Greene and Tuscaloosa Counties in State
   of Ala., 941 F.2d 1428, 1438 (11th Cir. 1991). Once movant has done so, “a plaintiff cannot rely
   on its allegations; it must provide evidence to support those allegations.” Inlet Condo. Ass'n, Inc.
   v. Childress Duffy, Ltd, 2015 WL 3798474, at *10 (11th Cir. June 19, 2015) (citing Doe v.
   Drummond Co., 782 F.3d 576, 604 (11th Cir. 2015)). If the record, taken as a whole, could not
   lead a rational trier of fact to find for the non-moving party, there is no genuine issue for trial, and
   summary judgment is proper. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
   587 (1986).
    II.   The Tortious Interference Claim Fails as a Matter of Law
          To prove a claim for tortious interference with a business relationship, a plaintiff must
   show: “(1) the existence of a business relationship, not necessarily evidenced by an enforceable

                                                                        3
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 4 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   contract; (2) knowledge of the relationship on the part of the defendant; (3) an intentional and
   unjustified interference with the relationship by the defendant; and (4) damage to the plaintiff as a
   result of the breach of the relationship.” Tamiami Trail Tours, Inc. v. Cotton, 463 So. 2d 1126,
   1127 (Fla. 1985).
          A. Youngblood Did Not Interfere with Any Business Relationship
          In the Complaint, Plaintiff asserts that it “had and continues to have a business relationship
   with identifiable customers who shop in their online store on Amazon.” See Compl. ¶ 21 [D.E. 1].
   However, a desire or hope to continue to do business with past customers is insufficient to establish
   the first element of a tortious interference claim. Ethan Allen, Inc. v. Georgetown Manor, Inc., 647
   So. 2d 812, 815 (Fla. 1994). Indeed, “[a]s a general rule, an action for tortious interference with a
   business relationship requires a business relationship evidenced by an actual and identifiable
   understanding or agreement which in all probability would have been completed if the defendant
   had not interfered.” Id.
                        i.      Plaintiff’s Past Customers Cannot Serve as Identifiable Customers
          Here, Plaintiff has not identified a single customer who attempted to place an order,
   cancelled a purchase order, or otherwise submitted a purchase order during the Deactivation
   Period. Similarly, Plaintiff has not produced any invoices, contracts or agreements to support the
   interference claim. To be sure, Plaintiff has failed to identify any customers who stopped shopping
   at the Amazon Storefront during the Deactivation Period, or otherwise as of January 14, 2019,
   since the Amazon Storefront was reinstated. To be clear, Plaintiff’s relationship with its past
   customers cannot serve as a basis for its purported tortious inference claim as Plaintiff did not have
   any identifiable agreement with any past customer that the customer would return to Plaintiff to
   purchase products in the future from the Amazon Storefront. Ethan Allen, Inc, 647 So. 2d 812, 815
   (Fla. 1994) (holding furniture store’s past relationship with customers could not serve as a basis
   of its tortious interference claim because there was not identifiable agreement that its past
   customers would return to purchase furniture).
          Moreover, “[t]he mere hope that some of its past customers may choose to buy again cannot
   be the basis for a tortious interference claim.” Id. Accordingly, Plaintiff has failed to support it had
   any identifiable customers that Youngblood interfered with and as a result, Youngblood is entitled
   to summary judgment.



                                                                        4
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 5 of 23
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


                         ii.      Plaintiff’s Complaint Does Not Allege Any Interference with its Amazon
                                  Contract
           Additionally, Plaintiff’s Complaint is devoid of any allegation that Youngblood interfered
   with Plaintiff’s contract with Amazon. See generally, Compl. [D.E. 1]. As a result, Plaintiff is
   precluded from alleging now, at the summary judgment stage, that Youngblood interfered with its
   contract with Amazon. Ward v. Ortho Biotech Prods., L.P., 2007 WL 3379850, *3 fn. 10 (M.D.
   Fla. Nov. 14, 2007) (refusing to consider the plaintiff's ADEA retaliation claim because it was not
   included in her complaint).1
           To be sure, Plaintiff was aware of the facts of this case prior to filing its Complaint. Rule
   8(a) requires the Plaintiff to set forth “a short and plain statement of the claim showing that the
   pleader is entitled to relief.” Plaintiff’s Complaint did not allege that Youngblood interfered with
   its Complaint with Amazon. See generally, Compl. [D.E. 1]. Additionally, Plaintiff never sought
   leave to amend its Complaint by the amended pleading deadline nor moved to amend by
   interlineation. See Order Setting Trial and Pre-Trial Schedule (“Order”) [D.E. 28]. Thus, the only
   allegations before this Court are those contained in the Complaint, and accordingly, any allegation
   that Youngblood interfered with Plaintiff’s contract with Amazon is not before this Court and
   cannot be considered at this stage. See generally, Compl. [D.E. 1].
            Notwithstanding, to the extent Plaintiff makes the novel allegation that Youngblood
   interfered with Plaintiff’s contract with Amazon, Plaintiff does not constitute a consumer. Indeed,
   Plaintiff does not purchase the goods or services listed for sale on its Amazon Storefront from
   Amazon. SOF ¶ 6. Rather, Plaintiff purchases the goods or services from third parties and then
   lists the same for sale on its Amazon Storefront or to Amazon. Id.
           Moreover, there are two ways a seller can sell goods on Amazon: (1) a merchant account
   (such as the Amazon Storefront run by the Plaintiff); or (2) a Fulfillment by Amazon (“FBA”)
   account, meaning a seller will ship products directly to Amazon and then Amazon sells the
   products to customers. SOF ¶ 6. When Amazon deactivated Plaintiff’s Amazon Storefront,
   Plaintiff was unable to sell directly to customers. SOF ¶¶ 6, 41. However, at no time during the



   1
     Wimm v. Jack Eckerd Corp., 3 F.3d 137 (5th Cir. 1993) (affirming summary judgment on allegations not contained
   in complaint finding plaintiff was aware of fact prior to filing of the compliant but failed to assert claim or seek
   amendment until after summary judgment motion was filed); see e.g. See Fisher v. Metropolitan Life Ins. Co., 895
   F.2d 1073, 1078 (5th Cir.1990) (claim raised not in amended complaint but, rather, in plaintiff’s response to
   defendant's motion for summary judgment was not proper before the district court).
                                                                          5
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 6 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   Deactivation Period was Plaintiff prohibited from selling through the FBA program. SOF ¶ 58.
   Here, Plaintiff did not even attempt to sell its goods through the FBA program. Id.
          Certainly, Plaintiff should not be permitted to argue to the jury at trial that Youngblood has
   interfered with Plaintiff’s contracts or business relationships, without identifying the particular
   basis of its claims. See Astro Tel, Inc. v. Verizon Florida, LLC, 979 F.Supp.2d 1284, 1298 (M.D.
   Fla. 2013) (“Astro Tel’s tortious interference with a contract claim fails for the simple reason that
   it has not proffered or otherwise presented a contract with an identifiable customer”). Accordingly,
   Plaintiff has not and cannot prove its claim that Youngblood interfered with a contract with
   identifiable customers. Consequently, Youngblood is entitled to summary judgment in its favor.
          B. Youngblood was Justified in Submitting its Complaints to Amazon
          Even assuming Plaintiff demonstrated interference with a business relationship,
   Youngblood was justified in submitting its complaints regarding Plaintiff’s unauthorized sale of
   inauthentic and/or counterfeit products to Amazon.
          “Under Florida law, a company's actions are justified when undertaken to protect its own
   business interests, such as to reduce the risk of loss. So long as the company does not engage in
   improper conduct, it may take steps to protect its business interests without liability for tortious
   interference.” Romika-USA, Inc. v. HSBC Bank USA, N.A., 514 F. Supp. 2d 1334, 1339 (S.D. Fla.
   May 17, 2007) (citing Networkip, LLC v. Spread Enters., Inc., 922 So.2d 355, 358 (Fla. 3d DCA
   2006); Ethyl Corp. v. Balter, 386 So.2d 1220, 1225 (Fla. 3d DCA 1980); Johnson Enters. of
   Jacksonville, Inc. v. FPL Group, Inc., 162 F.3d 1290, 1321 (11th Cir.1998) (holding “Florida law
   recognizes the principle that actions taken to safeguard or protect one's financial interest, so long
   as improper means are not employed, are privileged.”).
                        i.      Plaintiff Violated Amazon’s Guidelines by Selling Inauthentic and
                                Counterfeit Products
          In September of 2018, Youngblood hired Amazzia, Inc. (“Amazzia”) to curb the sale of
   inauthentic and counterfeit products on the secondary market that were diluting the Youngblood
   brand and its products. SOF ¶ 5. Amazzia submitted the complaints against Plaintiff’s sale of
   Youngblood products because Plaintiff was violating Amazon’s guidelines. SOF ¶¶ 32-33.
   Amazzia determined that Plaintiff was selling counterfeit products because the products did not
   have the Warranty and the quality controls that normally go with Youngblood products. SOF ¶ 32.



                                                                        6
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 7 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


          Plaintiff’s resale of purported Youngblood products on its Amazon Storefront was in direct
   violation of Amazon’s guidelines and Youngblood was entirely justified in reporting Plaintiff’s
   sale of inauthentic and counterfeit products purporting to be Youngblood products. SOF ¶¶ 7-16;
   Swiss Watch Intern., Inc. v. Movado Group, Inc., 2001 WL 36270980, *4 (S.D. Fla. Jun. 21, 2001)
   (finding SWI acknowledges the existence of the grey market and that it knew of Movado's intent
   to curb the unauthorized importation of Movado brand watches from outside the United States.
   Thus, the Court held that Movado's actions in furtherance of its own interests are nonactionable).
   Specifically, Amazon promulgates detailed and strict policies governing the sale of products on
   Amazon. SOF ¶¶ 7-11. To be sure, Amazon is acutely aware of the inauthentic and counterfeit
   market and its policies reflect Amazon’s commitment to “stand behind the products sold on [its]
   site.” SOF ¶ 8. Amazon’s Anti-Counterfeiting policy explicitly states: “[p]roducts offered for sale
   on Amazon must be authentic. The sale of counterfeit products is strictly prohibited.” Id. In this
   regard, “it is each seller’s and supplier’s responsibility to source, sell, and fulfill only authentic
   products.” Id.
          Significantly, under Amazon’s Cosmetics and Skin Care Policy, all cosmetics sold on
   Amazon must be, among other things, sealed in the original manufacturer’s packaging, a “new,”
   and unused product. SOF ¶ 9. Likewise, Amazon’s Condition Guidelines requires products offered
   for sale on Amazon be “new.” SOF ¶ 10. Amazon’s Condition Guidelines define a “new” product
   as “[a] brand-new, unused, unopened item in its original packaging . . . [with the] Original
   manufacturer's warranty, if any, still applies . . . .” Id. Consequently, under Amazon’s Condition
   Guidelines, it is a violation to sell a product on Amazon as “new” without the original
   manufacturer’s warranty. Id.. Additionally, Amazon’s Product Authenticity guidelines state that
   violations of authenticity are intellectual property violations. SOF ¶ 11. Amazon’s Product
   Authenticity guidelines provide it is a violation of its policy to list a materially different product
   than the product sold—i.e., listing a product in “new” condition when it is not. SOF ¶ 11.
   Therefore, pursuant to Amazon’s guidelines, a product is inauthentic and counterfeit if the product
   is being sold as “new” but does not come with a warranty. SOF ¶¶ 8-11.
          Plaintiff violated each of Amazon’s foregoing guidelines in the following aspects:
                   Plaintiff was selling purported Youngblood products as “new” on its
                    Amazon Storefront (SOF ¶ 14);
                   Plaintiff was not authorized to sell Youngblood products (SOF ¶ 13);


                                                                        7
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 8 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


                   Plaintiff did not ask Youngblood for permission to sell Youngblood
                    products (SOF ¶ 13);
                   Plaintiff’s purported Youngblood products sold did not come with a
                    Youngblood 100% satisfaction guarantee (“Warranty”) (SOF ¶ 14;
                    Affidavit of Pauline Toth, attached hereto as Exhibit “A.”);
                   Plaintiff does not offer any warranty or even allow returns of any of its
                    cosmetics sold on its Amazon Storefront, including Youngblood products
                    (SOF ¶ 15);
                   Plaintiff violated Amazon’s Authenticity Guidelines by listing the
                    purported Youngblood products on its Amazon Storefront as “new” when
                    those products did not come with a Warranty (SOF ¶ 16.);
                   Plaintiff’s purported Youngblood products were inauthentic and counterfeit
                    (SOF ¶¶ 8-16).

          To be sure, Plaintiff’s resale of purported Youngblood products on its Amazon Storefront
   was in direct violation of Amazon’s guidelines and Youngblood was entirely justified in reporting
   the inauthenticity and counterfeit sale of purported Youngblood products by Plaintiff.
                       ii.      Authorized Products and Legitimate Concern Regarding Secondary
                                Market
          Youngblood had a legitimate concern that the sale of inauthentic and counterfeit products
   was diluting Youngblood’s brand and the quality of its products. SOF ¶ 1-5. Sales by
   “unauthorized sellers through the online marketplaces also threaten a manufacturer’s ability to
   maintain its goodwill, reputation, and brand integrity.” Otter Products, LLC v. Wang, 2019 WL
   1403022, *1 (D. Co. Mar. 28, 2019). Certainly, Youngblood was concerned that sale on the
   secondary market was degrading and diminishing, on a daily basis, the Youngblood brand as
   customers were purchasing purported Youngblood products that were unauthorized and potentially
   expired or fake. SOF ¶¶ 3-5.
          Youngblood acting to protect its products from legitimate concerns regarding dilution of
   its brand. In that regard, the health and safety of the products customers purchase is a legitimate
   business concern. Accordingly, Youngblood was justified in submitting its complaints to Amazon
   to stop the sale of inauthentic and counterfeit products by Plaintiff. Barco Holdings, LLC v.
   Terminal Inv. Corp., 967 So. 2d 281, 293 (Fla. 3d DCA 2007) (affirming summary judgment
   finding prospective individual buyer had valid business interest in preserving island and was thus,
   justified.); Swiss Watch Intern., Inc. v. Movado Group, Inc., 2001 WL 36270980, *4 (S.D. Fla.
   Jun. 21, 2001) (finding SWI acknowledges the existence of the grey market and that it knew of
   Movado's intent to curb the unauthorized importation of Movado brand watches from outside the

                                                                        8
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 9 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   United States. Thus, the Court held that Movado's actions in furtherance of its own interests are
   nonactionable). Accordingly, “[t]here can be no claim [for tortious interference with a business
   relationship] where the action complained of is undertaken to safeguard or promote one's financial
   or economic interest.” Genet Co. v. Annheuser–Busch, Inc., 498 So.2d 683, 684 (Fla. 3d DCA
   1986). Moreover, Plaintiff has proffered no evidence to support its claim that Youngblood
   submitted its complaints to Amazon in bad faith or with malicious intent to harm Plaintiff’s
   business. Ice Portal, Inc. v. VFM Leonardo, Inc., 2010 WL 2351463, at *7 (S.D. Fla. Jun. 11,
   2010) (“[A]ctions taken to safeguard or protect one's financial interest” are privileged “so long as
   improper means ... include[ing] physical violence, misrepresentations, intimidation, conspiratorial
   conduct, illegal conduct, and threats of illegal conduct ... are not employed.”).
          For the reasons set forth above, Youngblood was justified in submitting its complaints to
   Amazon, and thus, did not tortuously interfere with any alleged business relationship.
          C. Plaintiff Failed to Present Evidence that Youngblood Caused Amazon to Shut
             Down the Amazon Storefront
          Plaintiff cannot demonstrate that Youngblood caused any of Plaintiff’s customers to
   discontinue making purchases on the Amazon Storefront, or that Youngblood’s complaints caused
   Amazon to temporarily deactivate Plaintiff’s Amazon Storefront. Indeed, “[a]s with most other
   torts, embedded within the essential elements of the tort of intentional interference with a business
   relationship is the legal requirement that the plaintiff prove causation.” St. Johns River Water
   Management Dist. v. Fernberg Geological Services, Inc., 784 So. 2d 500, 504 (Fla. 5th DCA
   2001); Networkip, 922 So.2d at 358 (“A cause of action for tortious interference requires a showing
   of both an intent to damage the business relationship and a lack of justification to take the action
   which caused the damage.”).
          Specifically, in this action, Plaintiff claims that its Amazon Storefront would not have been
   shut down but for Youngblood’s complaints to Amazon. See Compl. [D.E. 1] ¶¶ 16(a), 23. Plaintiff
   also makes the bold accusation that its entire business has been destroyed as a result of
   Youngblood’s complaints to Amazon. SOF ¶ 60. As detailed below, Plaintiff cannot demonstrate
   Youngblood was the cause of the deactivation because (1) there is no record evidence that any
   complaint by Youngblood caused Amazon to deactivate the Amazon Storefront; (2) Plaintiff made
   misrepresentations in violation of Amazon’s guidelines which caused Amazon to not reinstate



                                                                        9
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 10 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   Plaintiff; and (3) there is no evidence the products sold by Plaintiff that purported to be
   Youngblood products were, in fact, genuine Youngblood products.
                        i.      There is record evidence that any complaint made by Youngblood caused
                                Amazon to deactivate the Amazon Storefront
          Initially, other than Plaintiff’s self-serving speculative testimony and conclusory
   allegations, there is absolutely no record evidence that any complaint made by Youngblood caused
   Amazon to deactivate the Amazon Storefront. Although Amazon provided declarations and
   produced documents, there is no testimony nor any documents that demonstrate Youngblood’s
   complaints were the cause of the deactivation. “The requisite showing of causation cannot be
   supported by mere supposition that defendant's interference caused the cessation of the business
   relationship.” Realauction.com, Inc. v. Grant Street Group, Inc., 82 So. 2d 1056, 1059 (Fla. 4th
   DCA 2011) (affirming entry of directed verdict finding that defendant failed to present any
   document or witness testimony other than speculative testimony of its own president as to the
   cause of the cessation of the business relationship).
          To be sure, at the summary judgment stage, speculative testimony from Plaintiff and
   conclusory allegations are insufficient to overcome summary judgment; Plaintiff must come forth
   with evidence that Youngblood caused the deactivation of the Amazon Storefront. Stephen v. H.
   Lee Moffitt Cancer Ctr. & Research Institute Lifetime Cancer Screening Ctr., Inc., 259 F. Supp.
   3d 1323, 1344 (M.D. Fla. 2017) (granting summary judgment to defendant where plaintiff failed
   to provide admissible evidence to prove elements of case, and plaintiff could not rely solely on
   allegations contained in the complaint and plaintiff's deposition testimony); Mendoza v. Sec'y,
   Dep't of Homeland Sec., 2015 WL 13310428, at *2 (M.D. Fla. Dec. 29, 2015) (“[U]nsupported
   speculation [] does not meet a party's burden of producing some defense to a summary judgment
   motion [because] [s]peculation does not create a genuine issue of fact; instead, it creates a false
   issue, the demolition of which is a primary goal of summary judgment.”) (quoting Cordoba v.
   Dillard's, Inc., 419 F.3d 1169, 1181 (11th Cir. 2005)) (emphasis in original). Indeed, “it is one
   thing to allege such a claim and another to prove it . . . .” Brousseau v. Clermont Cty. Cmm'rs, 786
   F.2d 1163 (6th Cir. 1986). Here, Plaintiff has not done so. As detailed below, the cause of the
   deactivation was Plaintiff’s failure to respond to Amazon regarding the prior complaints made by
   consumers and companies unaffiliated with Youngblood, Plaintiff’s misrepresentations to Amazon
   regarding Youngblood’s complaints, and failure to provide the source documentation requested by


                                                                       10
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 11 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   Amazon to show that the purported Youngblood products sold on Plaintiff’s Amazon Storefront
   were genuine and authentic Youngblood products.
                       ii.      Plaintiff’s Prior Complaints demonstrated a Pattern and Practice of
                                Plaintiff violating Amazon’s Guidelines which caused Amazon to
                                deactivate Plaintiff’s Storefront.
          Between January and July 2018, Amazon received several prior complaints against
   Plaintiff’s Amazon Store related to Plaintiff’s sale of inauthentic and counterfeit products. SOF ¶
   22-27. Crucially, these prior complaints are substantially similar to the Youngblood complaints
   against Plaintiff—i.e., the products Plaintiff was listing for sale were inauthentic and counterfeit
   products SOF ¶¶ 22-27. For example, Giovanni Cosmetics submitted two complaints to Amazon
   that Plaintiff was selling counterfeit products because they were materially different from the
   authentic Giovanni Cosmetics’ product that come with a 60-day guarantee. SOF ¶¶ 22-23. Similar
   to Plaintiff’s misrepresentation that the Youngblood products were “new,” when they in fact did
   not come with a warranty, Plaintiff purported to sell Giovanni Cosmetics’ products as “new;”
   however, the products did not have the guarantee. Id. With each complaint, Amazon prohibited
   Plaintiff from selling the specific products. SOF ¶¶ 22-27. With each complaint, Amazon informed
   Plaintiff that if it believed that the reported product was not counterfeit, Plaintiff could provide
   supporting documentation to Amazon. SOF ¶¶ 22-27.
          Plaintiff did not provide any supporting documentation to Amazon. SOF ¶ 29. Instead,
   Plaintiff had a specific policy not to respond to these complaints. Id. Subsequently, in July of
   2018, Amazon actually suspended Plaintiff’s Amazon Storefront for performance concerning its
   late shipment rate. SOF ¶ 31. Specifically, Plaintiff was missing their objectives on shipping time
   to customers. Id.
                      iii.      Plaintiff’s Misrepresentations to Amazon Violated Amazon’s Guidelines
                                and caused Amazon to Terminate Plaintiff’s Right to Sell on the Amazon
                                Storefront
          Plaintiff made false statements to Amazon in responding to the Youngblood complaints.
   Specifically, after the temporary deactivation, in its First Plan of Action submitted to Amazon,
   Plaintiff represented to Amazon that it “review [its] product offerings, to ensure compliance with
   Amazon’s terms of service related to intellectual property.” SOF ¶ 43. Testimony from former
   manager of Plaintiff’s Amazon Storefront demonstrates that was a false statement. Indeed, Solu-



                                                                       11
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 12 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   Med did not review Youngblood’s Warranty nor provide Amazon with proof of authenticity
   information. SOF ¶ 44.
          Similarly, in its Second Plan of Action submitted to Amazon, Plaintiff represented that
   “[w]e were listing Youngblood Cosmetics product that we sourced from a distributor, and the
   brand may not have been aware that we were selling their product on Amazon that was purchased
   through that distributor.” SOF ¶ 46. Again, this is a false representation to Amazon. Plaintiff never
   contacted Youngblood nor asked permission to sell Youngblood. SOF ¶ 47. Nor did Plaintiff ask
   its distributor, Imperial Trading Limited (“Innopex”), if it had authority to sell Youngblood
   products. Id. To be clear, Plaintiff’s false statements to Amazon are a violation of Amazon’s Seller
   Code of Conduct, which requires Plaintiff not misrepresent information or mislead Amazon. SOF
   ¶ 7.
          Lastly, in Plaintiff’s Third Plan of Action submitted to Amazon, Plaintiff represented to
   Amazon that “[w]e have been selling on Amazon for five years, and Youngblood for two years,
   without complaint. The items that we sourced are authentic, genuine products and we follow the
   Amazon Catalog Listing protocol to create all of our listings (more detail in bullet II below).” SOF
   ¶ 49. Furthermore, Plaintiff represented that it “launched an immediate investigation of our supply
   chain to confirm chain of custody. We evaluated all items in our catalog in order to determine if
   there were any issues that may have led to this type of allegation being directed toward our
   products. . . [and] [w]e reviewed our internal operational procedures for listing items with Amazon
   . . .” SOF ¶ 51. However, Plaintiff did not review any procedures because it maintained no internal
   operating procedures. SOF ¶ 52. Plaintiff also submitted a document that did not show the source
   information. Id. After Plaintiff’s Third Plan of Action, on December 20, 2018, Amazon deactivated
   Plaintiff’s Amazon Storefront. SOF ¶ 57.
          The record is replete with false representations made by Plaintiff to Amazon. As detailed
   above, Plaintiff had seven prior complaints asserted against it lodged by other companies for
   violating trademarks and selling inauthentic and counterfeit products prior to the shutdown on
   November 13, 2018. SOF ¶¶ 22-27, 50. Additionally, Plaintiff did not contact Youngblood, the
   manufacturer, to determine whether the products Plaintiff was selling were authentic and it did not
   contact Innopex to determine the source of the products. SOF ¶¶ 50, 52. Rather, Plaintiff merely
   looked at the product to determine whether the listing number (“ASIN”) matched to Amazon’s
   ASIN for the product; however, as acknowledged by Plaintiff’s former eCommerce Manager, this

                                                                       12
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 13 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   method is not a way to determine authenticity of the product. SOF ¶ 49. Similarly, Plaintiff did not
   have the source information for the Youngblood products and did no investigation as it did not
   contact Innopex to determine the source of the Youngblood products. SOF ¶ 52. Instead, Plaintiff
   submitted an invoice from Plaintiff’s “distributor” that does not reflect the source of the purported
   Youngblood products. Id. Lastly, it is undisputed that Plaintiff did not have any internal operating
   procedures in place with respect to listing products on Amazon. SOF ¶ 52.
           Accordingly, it was not Youngblood who caused the deactivation or the delay in
   reinstatement of Plaintiff’s Amazon Storefront, but instead, Plaintiff’s failure to provide Amazon
   with the requested information to verify the source of the purported Youngblood products that
   caused the deactivation or the delay in reinstatement of Plaintiff’s Amazon Storefront.
                      iv.       There is No Record Evidence of Source Documents of the Purported
                                Youngblood Products
           Plaintiff’s lack of source documentation caused Plaintiff’s Amazon Storefront to remain
   deactivated. Despite multiple requests, Plaintiff did not provide Amazon with sufficient
   information regarding the source of the purported Youngblood products sold on Amazon. SOF ¶¶
   45, 48, 54, 56, 57.
           To date, Plaintiff has been unable to produce evidence of the same. There is no evidence
   of record establishing the products sold by Plaintiff were in fact genuine and not counterfeit
   Youngblood products. Indeed, there is no evidence of an invoice or receipt from Youngblood to a
   distributor to Plaintiff’s purported distributor, Innopex to Q-Med, LLC (“Q-Med”), and then to
   Plaintiff. Indeed, Plaintiff did not ask for or research where its purported distributors, Q-Med or
   Innopex obtained the purported Youngblood products it resold on the Amazon Storefront. SOF ¶¶
   18-19. Thus, there is zero record evidence establishing the products sold by Plaintiff were in fact
   genuine Youngblood products. To be sure, if there is no evidence that Plaintiff actually sold
   authentic and genuine Youngblood products, Youngblood was entirely justified in complaining to
   Amazon regarding the sale of inauthentic and counterfeit Youngblood products. Accordingly, for
   the reasons set forth above, Youngblood is entitled to summary judgment in its favor.
    III.   Plaintiff Has Failed to Put Forth Any Evidence That Youngblood Committed a
           Deceptive Act or Engaged in an Unfair Practice
           Plaintiff’s FDUPTA claim fails as a matter of law because Plaintiff has failed to put forth
   any evidence that Youngblood committed any “deceptive act or unfair practice” by submit its
   complaints to Amazon.
                                                                       13
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 14 of 23
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


            A FDUPTA claim has three elements: (1) a deceptive act or unfair practice; (2) causation;
   and (3) actual damages. Caribbean Cruise Line, Inc. v. Better Business Bureau of Palm Beach
   County, Inc., 169 So. 3d 164, 167 (Fla. 4th DCA 2015). The purpose of FDUTPA is “[t]o protect
   the consuming public and legitimate business enterprises from those who engage in unfair acts or
   practices in the conduct of any trade or commerce.” Fla. Stat. § 501.202(2).2
            A. Youngblood Did Not Commit a Deceptive Act or Engage in an Unfair Practice

            Here, Plaintiff alleges that Youngblood committed a “deceptive act and/or unfair practice
   by falsely reported to Amazon that Plaintiffs were selling counterfeit merchandise in their online
   store.” See Compl. ¶ 28 [D.E. 1]. However, Youngblood’s submission of its complaints do not in
   any way, shape or form, amount to a “deceptive act or unfair practice.”
            Youngblood did not commit an allegedly deceptive act or unfair practice. Indeed, Plaintiff
   does not point to a single misleading statement, omission, or device that was “likely to mislead
   consumers acting reasonably in the circumstances, to the consumer's detriment.” PNR, Inc. v.
   Beacon Prop. Mgmt. Inc., 842 So.2d 773, 777 (Fla. 2003) (internal quotations and citations
   omitted). Rather, Plaintiff offers nothing more than its conclusory assertions that Youngblood’s
   complaints to Amazon were false and “deceptive and/or unfair practice.” Indeed, that is
   insufficient to establish a deceptive act or unfair trade practice.
            Courts have found a deceptive act where a party was “a representation, omission, or
   practice that is likely to mislead the consumer acting reasonably in the circumstances, to the
   consumer's detriment.” State Farm Mut. Auto. Ins. Co. v. Medical Services Center of Florida, Inc.,
   103 F. Supp. 3d 1343, 1354 (S.D. Fla May 8, 2015) (“Fraudulent conduct in the context of billing
   for PIP benefits qualifies as a deceptive act for purposes of FDUTPA.”) Alhassid v. Bank of Am.,
   N.A., 2015 WL 11110557 (S.D. Fla. Nov. 4, 2015) (finding sending of inaccurate and false
   correspondence to [Plaintiff] citing the improper default status of the loan was a deceptive act);
   Cox v. Porsche Financial Services, Inc., 342 F. Supp. 3d 1271,1288 (S.D. Fla. Oct. 19, 2018)
   (finding the failure to reduce the capitalized cost by the net trade-in value was deceptive.)




   2
    “Trade or commerce” is defined as “advertising, soliciting, providing, offering or distributing, whether by sale, rental,
   or otherwise, of any good or service, or any property, whether tangible or intangible, or any other article, commodity,
   or thing of value, wherever situated.” Fla. Stat. § 502.204(8).


                                                                         14
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 15 of 23
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


           Similarly, courts have found an unfair practice where the practice “offends established
   public policy and one that is immoral, unethical, oppressive, unscrupulous or substantially
   injurious to consumers.” Samuels v. King Motor Co. of Fort Lauderdale, 782 So.2d 489, 499 (Fla.
   4th DCA 2001) (internal citations omitted); Cabrera v. Haims Motors, Inc., 288 F. Supp. 3d 1315,
   1325 (S.D. Fla. 2017) (finding that deception or unfair practice under FDUTPA occurred “where
   Plaintiff was charged [fees] that a reasonable consumer in the same circumstances would likely
   think were mandated by and forwarded to the state.”); Webber v. Bactes Imaging Sols., Inc., No.
   2D18-2964, 2020 WL 215819, at *2 (Fla. 2d DCA Jan. 15, 2020) (holding overcharging patients
   for medical records in violation of Florida Administrative Code Rule 64B8 was an unfair practice
   because such conduct “frustrates patient access to medical records”).
           Unlike State Farm, Alhassid, Cox, Cabrera and Webber, Youngblood’s complaints to
   Amazon were not deceptive.3 Here, there is no record evidence that Youngblood’s complaints to
   Amazon were in fact misleading to a consumer acting reasonably in the circumstances, or
   otherwise immoral, unethical, oppressive, unscrupulous or false.4 Crucially, the evidence in this
   action demonstrates that (1) Plaintiff sold Youngblood products on Amazon as “new” without
   Youngblood’s Warranty in violation of Amazon’s Guidelines;; (2) Youngblood did not authorize
   Plaintiff to sell its products (3) Plaintiff neither vetted nor researched where its distributor obtained
   the Youngblood products from; and (4) Plaintiff did not seek permission from Youngblood to sell
   Youngblood products on the Amazon Store prior to listing the products. SOF ¶¶ 13-15, 18-19, 47,
   50, 52. Hodges v. Harrison, 372 F. Supp. 3d 1342, 1351 (S.D. Fla. Feb. 8, 2019) (granting
   summary judgment where Plaintiffs failed to cite any evidence in the record to support allegations
   of specific deceptive acts or unfair practices). To be sure, there is no evidence in the record that
   the Youngblood products sold by Plaintiff on its Amazon Storefront were actually authentic and
   not counterfeit.
           Moreover, there is no evidence that Amazon relied on Youngblood’s complaints, which
   Plaintiff asserts were false, in deactivating Plaintiff’s Amazon Storefront. “This itself is fatal to


   3
     Additionally, Youngblood incorporates by reference its arguments regarding Youngblood’s legitimate business
   concerns regarding inauthentic and counterfeit products as set forth above in Section II(B)(ii).
   4
     In order to meet the elements of a FDTPA, Plaintiff must demonstrate that Amazon was misled or deceived to not
   purchasing goods and services from Plaintiff. There is no evidence that Amazon was a consumer of Plaintiff’s Amazon
   Storefront let alone misled or deceived in not purchasing goods and services from Plaintiff.



                                                                         15
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 16 of 23
                                                                                            Case No.: 0:19-cv-60487-RKA/PMH


   plaintiff's claim because an FDUTPA claim must allege that the deceptive act or unfair practice
   actually caused plaintiff's claimed damages.” Dolphin, LLC v. WCI Communities, Inc., 2008 WL
   6894512, *5 (S.D. Fla. 2008) (finding there was no evidence that plaintiff relied on any misleading
   statements in signing a contract). To be sure, as set forth above, Youngblood was not the cause of
   the deactivation of Plaintiff’s Amazon Store. See Section II, (C), supra. Simply put, the record is
   devoid of any evidence to support Plaintiff’s conclusion that Youngblood committed a deceptive
   act or engaged in an unfair practice in violation of FDUPTA. Accordingly, for the reasons set forth
   herein, Youngblood is entitled to summary judgment as to Count II of Plaintiff’s Complaint.
    IV.     There is No Evidence That Youngblood Made a False Statement of Fact under Either
            its Defamation or Trade Libel Claims5
            Under Florida law, a plaintiff alleging defamation must prove the following five elements:
   (1) publication; (2) falsity; (3) actor must act with knowledge or reckless disregard as to the falsity
   on a matter concerning a public official, or at least negligently on a matter concerning a private
   person; (4) actual damages; and (5) statement must be defamatory. Jews For Jesus, Inc. v. Rapp,
   997 So. 2d 1098, 1106 (Fla. 2008). To establish a claim of trade libel, a plaintiff must prove: (1) a
   falsehood, (2) has been published, or communicated to a third person, (3) when the defendant-
   publisher knows or reasonably should know that it will likely result in inducing others not to deal
   with the plaintiff; (4) in fact, the falsehood does play a material and substantial part in inducing
   others not to deal with the plaintiff, and (5) special damages are proximately caused as a result of
   the published falsehood. Border Collie Rescue, Inc. v. Ryan, 418 F. Supp. 2d 1330, 1348 (M.D.
   Fla. 2006) (citing            Stewart Title Guar. Co. v. Title Dynamics, Inc., 2005 WL 2548419
   (M.D.Fla.2005)).
            Here, Plaintiff claims that Youngblood published false “statements in the form of written
   complaints to Amazon, in which they wrongfully accused Plaintiffs of selling counterfeit
   merchandise in their online store.” See Compl. ¶¶ 34-35 [D.E. 1]. Plaintiff similarly claims that


   5
    Florida adheres to the rule that a single publication may give rise to only a single cause of action. Callaway Land &
   Cattle Co., Inc. v. Banyon Lakes C. Corp., 831 So. 2d 204, 208 (Fla. 4th DCA 2002) (emphasis added). Specifically,
   Solu-Med “may not proceed on multiple claims for the same challenged defamatory actions.” Kamau v. Slate, 2012
   U.S. Dist. LEXIS 158213, 2012 WL 5390001, at *7 (N.D. Fla. Oct. 1, 2012). This rule has been applied in a similar
   context to tortious interference claims based on allegedly defamatory statements. Orlando Sports Stadium, Inc. v.
   Sentinel Star Co., 316 So. 2d 607, 609 (Fla. 4th DCA 1975) (holding trade libel and tortious interference were not
   separate causes of action where the counts were based upon the same publications). Thus, should this Court grant
   summary judgment in favor of the tortious interference and defamation counts, it should likewise grant Youngblood’s
   summary judgment as to Solu-Med’s trade libel.


                                                                         16
                                                     COLE, SCOTT & KISSANE, P.A.
               ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 17 of 23
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


   Youngblood published “false statements about Plaintiffs selling counterfeit merchandise in their
   online store.” Id. at ¶¶ 40-41.
           To be sure, a false statement is the sina qua non for recovery in a defamation action.”
   Hallmark Builders, Inc. v. Gaylord Broad Co., 733 F.2d 1461, 1464 (11th Cir. 1984). The element
   of “falsity” is an essential part of the plaintiff's prima facie case of defamation. Colodny v. Iverson,
   Yoakum, Papiano & Hatch, 936 F. Supp. 917, 923 (M.D. Fla. 1996) (citing Axelrod v. Califano,
   357 So.2d 1048, 1050 (1st DCA 1978)). Similarly, a trade libel plaintiff, whether a corporate entity
   or private individual, has the burden of proving that the communication at issue was false.
   Bothmann v. Harrington, 458 So. 2d 1163, 1169 (Fla. 3d DCA 1984) (“In this type of action, there
   is no presumption that a disparaging statement is false, as is the case in a personal slander action,
   and the plaintiff has the burden of establishing falsity”) (emphasis added).
           Youngblood’s complaints to Amazon were neither false nor defamatory according to
   Amazon’s guidelines. As detailed above, under Amazon’s Anti-Counterfeiting policy
   “[p]roducts offered for sale on Amazon must be authentic” and it is the “seller’s and supplier’s
   responsibility to source, sell, and fulfill only authentic products.” SOF ¶ 8. Additionally,
   pursuant to Amazon’s Cosmetics and Skin Care Policy, all cosmetics sold on Amazon must be,
   among other things, a “new” and unused product. SOF ¶ 9. Amazon’s guidelines require that
   products offered for sale on Amazon be “new.” SOF ¶ 10. A “new” product, under Amazon’s
   guidelines, is a “[a] brand-new, unused, unopened item in its original packaging . . . [with the]
   Original manufacturer's warranty, if any, still applies . . . .” Id.
           Under Amazon’s Condition Guidelines, it is a violation to sell a product on Amazon as
   “new” without the original manufacturer’s warranty. Id. Similarly, Amazon’s Product Authenticity
   guidelines state that violations of authenticity are intellectual property violations. SOF ¶ 11.
   Likewise, it is a violation of its policy to list a materially different product than the product sold—
   i.e., listing a product in “new” condition when it, in fact, does not come with a warranty. Id.
   Therefore, pursuant to Amazon’s guidelines, a product is inauthentic and counterfeit if the product
   is being sold as “new” without a warranty. SOF ¶¶ 8-11.
           In the instant matter, under Amazon’s guidelines, Plaintiff was selling inauthentic and
   counterfeit Youngblood products in violation of Amazon’s guidelines because: (1) Plaintiff was
   selling purported Youngblood products as “new” on its Amazon Storefront (SOF ¶ 14); (2)
   Plaintiff’s purported Youngblood products sold did not come with a Youngblood 100%

                                                                        17
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 18 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   satisfaction guarantee (“Warranty”) (SOF ¶ 14; Affidavit of Pauline Toth, attached hereto as
   Exhibit “A.”); (3) Plaintiff does not offer any warranty or even allow returns of any of its cosmetics
   sold on its Amazon Storefront, including Youngblood products (SOF ¶ 15); (4) Plaintiff violated
   Amazon’s Authenticity Guidelines by listing the purported Youngblood products on its Amazon
   Storefront as “new” when those products did not come with a Warranty (SOF ¶¶ 11, 16); and (5)
   Plaintiff’s purported Youngblood products were inauthentic and counterfeit under Amazon’s
   guidelines (SOF ¶ 16). Accordingly, Youngblood’s complaints to Amazon were indeed true, based
   on legitimate business concerns, and not false.
          Further, there is no evidence of record establishing the products sold by Plaintiff were in
   fact genuine and not counterfeit Youngblood products. As stated above, there is no evidence of an
   invoice or receipt from Youngblood to a distributor to Plaintiff’s purported distributor, Innopex to
   Q-Med and then to Plaintiff. Indeed, Plaintiff did not ask for or research where its purported
   distributors, Q-Med or Innopex obtained the purported Youngblood products it resold on the
   Amazon Storefront. SOF ¶¶ 18-19. Thus, there is zero record evidence establishing the products
   sold by Plaintiff were in fact genuine Youngblood products. Absent evidence to support Plaintiff’s
   conclusory claim that Youngblood’s statements that Plaintiff was selling inauthentic and
   counterfeit Youngblood product was false, Plaintiff’s defamation claim fails.
          A. Statements to Amazon are Protected under Qualified Privilege
          Even assuming Youngblood could demonstrate that Youngblood’s statement was false,
   which it has not and cannot do, the statements made by Youngblood to Amazon are privileged. “A
   communication made in good faith on any subject matter by one having an interest therein, or in
   reference to which he had a duty, is privileged if made to a person having a corresponding interest
   or duty, even though it contains matter which would otherwise be actionable, and though the duty
   is not a legal one but only a moral or social obligation.” Am. Airlines, Inc. v. Geddes, 960 So. 2d
   830, 833 (Fla. 3d DCA 2007) (citing Nodar v. Galbreath, 462 So. 2d 803, 809 (Fla. 1984).
          Certainly, Youngblood has an interest in maintaining the integrity of its products by
   ensuring that its products are sold only by authorized resellers. SOF ¶¶ 1-5. Youngblood had reason
   to believe another company was selling counterfeit Youngblood products on the secondary market.
   SOF ¶ 3. To combat the same, Youngblood took steps to eliminate such conduct, including hiring
   Amazzia to combat the secondary market and unauthorized resellers. SOF ¶ 5. Similarly, Amazon
   has an interest in ensuring products sold on its website are authentic and Amazon promulgates its

                                                                       18
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 19 of 23
                                                                                           Case No.: 0:19-cv-60487-RKA/PMH


   extensive guidelines to do so. SOF ¶¶ 7-11. Accordingly, Youngblood’s statements to Amazon
   that Plaintiff was selling counterfeit Youngblood products, even if false, which they are not, were
   therefore, privileged.


       V.   Plaintiff Continues To Do Business on Amazon and thus, its Business Has Not Been
            Destroyed

            Under Florida law, where a plaintiff claims that the actions of the defendant completely
   destroyed plaintiff's business, then the proper measure of damages is the market value of the
   business on the date of the loss. Susan Fixel, Inc. v. Rosenthal & Rosenthal, Inc., 921 So. 2d 43,
   46 (Fla. 3d DCA 2006) (“If a business is completely destroyed, the proper total measure of
   damages is the market value of the business on the date of the loss”). However, like all damages,
   damages for the complete destruction of a business “may not be determined by mere speculation
   or guess,” rather the evidence must show “the extent of the damages as a matter of just and
   reasonable inference.” G.M. Brod and Co. v. U.S. Home Corp., 759 F.2d 1526, 1540 (11th Cir.
   1985).
            In this action, Plaintiff claims that its Amazon Storefront would not have been shut down
   but for Youngblood’s complaints to Amazon. SOF ¶ 60. Plaintiff further boldly asserts that its
   entire business has been destroyed as a result of Youngblood’s complaints. Id.
            However, it is undisputed that since being reinstated on January 14, 2019, Plaintiff has
   remained “open” and has continued to sell products on Amazon. SOF ¶¶ 59-60. In fact, Plaintiff’s
   accounting expert, Paul DeStefanis (“DeStefanis”), confirmed that Plaintiff’s operations have not
   been interrupted since January 14, 2019. SOF ¶ 60. As a result, the record simply does not support
   Plaintiff’s outlandish claim that its business was “completely destroyed,” let alone destroyed at all.
   Environmental Biotech, Inc. v. Sibbit Enterprises, Inc., 2008 WL 5070251, *4-5 (M.D. Fla. Nov.
   24, 2008) (finding Sibbit failed to demonstrate the destruction of its business as of date of loss or
   any other date since it continued to provide services beyond the date of trial).6




   6
     Solu-Med has projected that it will close its business as of June 30, 2020. However, Solu-Med’s projection
   is based on nothing more than speculation and conjecture. In reality, it has no idea when it will actually
   close its doors. To be sure, “speculation does not create a genuine issue of fact; instead, it creates a false
   issue, the demolition of which is a primary goal of summary judgment.” Feinman v. Target Corp., 2012
   WL 6061745, at *6 n.4 (S.D. Fla. Dec. 6, 2012).
                                                                        19
                                                    COLE, SCOTT & KISSANE, P.A.
              ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 20 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


           Consequently, Plaintiff’s assertion that its business was destroyed is, at best, a speculative
   conclusion. It simply has not closed its doors and continues to operate. See e.g., KMS Restaurant
   Corporation v. Wendy's International, Inc., 194 Fed. App'x 591, 601-602 (11th Cir. 2006) (finding
   that the value-of-the-business measure of damages was inapplicable because the businesses at
   issue were not destroyed: even though the plaintiffs could not operate their businesses as a Wendy's
   franchisee, the business nevertheless continued in operation as restaurants. Thus, “the ‘business'
   was not completely destroyed.”). Accordingly, Youngblood is entitled to summary judgment on
   Plaintiff’s damages claim.
    VI.    The Noerr-Pennington Doctrine Bars Plaintiff’s Claims Against Youngblood
           Lastly, the Noerr-Pennington Doctrine derives from the First Amendment's guarantee of
   “the right of the people... to petition the Government for a redress of grievances.” U.S. Const.
   amend. I. Although originally arising in the anti-trust context, “the distinction between antitrust
   and non-antitrust cases is not relevant to the Noerr-Penningon analysis, given the Supreme Court’s
   focus on the First Amendment right to petition, rather than a statutory construction of the Sherman
   Act.” Select Comfort Corp. v. Sleep Better Store, LLC, 838 F. Supp. 2d 838, 898 (D. Minn. 2012)
   (citing Cal. Motor Transp. Co. v. Trucking Unlimited, 404 U.S. 508, 92 S. Ct. 609, 30 L.Ed. 2d
   140 (1980).
           District courts in the Eleventh Circuit have applied Noerr-Pennington in non-antitrust
   cases. See Rolex Watch U.S.A, Inc. v. Rainbow Jewelry, Inc., No. 12-21437-CIV, 2012 WL
   4138028, at *3 (S.D. Fla. Sept. 19, 2012) (applying Noerr-Pennington to unfair trade practices
   claim); Atico Intern USA, Inc. v. LUV N’ Care, Ltd., No. 09-60397-CIV, 2009 WL 2589148, at
   *2 (S.D. Fla. Aug. 19, 2009) (applying Noerr-Pennington to tortious interference claim); Lynn v.
   Amoco Oil Co., 459 F. Supp. 2d 1175, 1189-90 (M.D. Ala. 2006) (“Although the Noerr-
   Pennington doctrine applies to antitrust conspiracies, the principles of law on which it is based are
   not restricted to the field of antitrust.”); Live Face on Web, LLC v. Tweople, Inc., 2014 WL
   12611359, *4 (M.D. Fla. Sept. 29, 2014) (relying on Noerr-Pennington to deny a motion to amend
   that sought to add a tortious interference claim based on the intellectual property rights holder's
   cease and desist letters).
           This “petitioning immunity” extends to “those acts reasonably and normally attendant [to]
   effective litigation,” such as pre-suit communications, including demands and cease-and-desist
   letters that threaten litigation as well as “publicity campaigns aimed at protecting intellectual

                                                                       20
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 21 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


   property.” Silverhorse Racing, LLC v. Ford Motor Company, 232 F. Supp. 3d 1206, 1211 (M.D.
   Fla. Jan. 30, 2017)(emphasis added). However, to receive immunity, the conduct at issue cannot
   fall within the “sham exception” to the Noerr-Pennington doctrine. In other words, the litigation
   activity must be genuine. BE & K Constr. Co., 536 U.S. 516, 525-526, 122 S.Ct. 2390.
           Here, Amazon requests and explicitly encourages intellectual property right owners to
    petition Amazon regarding inauthentic and counterfeit products. SOF ¶ 8. Indeed, Amazon’s Anti-
    Counterfeiting Policy explicitly states, “[w]e stand[s] behind the products sold on our site with
    our A-to-z Guarantee, and we encourage rights owners who have product authenticity concerns to
    notify us. We will promptly investigate and take all appropriate actions to protect customers,
    sellers, and rights holders.” Id. Amazon also “work[s] with rights holders and law enforcement
    worldwide to take and support legal action and support legal action against sellers and suppliers
    that knowingly violate this policy and harm our customers.” Id.
           Plaintiff asserts that Youngblood submitted false complaints to Amazon accusing Plaintiff
    of selling counterfeit products on its Amazon Storefront, and as a result, Amazon shut Plaintiff’s
    store down. See Compl. [D.E. 1] ¶¶ 23, 28, 34-35, 40-41. Here, the conduct Plaintiff relies on to
    support its claims against Youngblood is privileged under the First Amendment.
           Indeed, at its core, Youngblood’s complaints were a petition to Amazon to stop Plaintiff
    from selling purported Youngblood products that were inauthentic and counterfeit on the Amazon
    Storefront. Hard2Find Accessories, Inc. v. Amazon.com, Inc., 691 Fed.Appx.406, 407 (9th Cir.
    2017) (“The district court appropriately applied the Noerr-Pennington doctrine, which foreclosed
    H2F’s claims against Apple. The infringement notice that Apple sent to Amazon is sufficiently
    related to petitioning conduct protected by the Petitions Clause.”). To be sure, this action was a
    clear example of a publicity campaign aimed at protecting Youngblood’s intellectual property
    rights. Silverhorse v. Ford Motor Company, 2016 WL 7137273 (M.D. Fla. Apr. 27, 2017).
           As detailed above, at the time Youngblood submitted its complaints to Amazon, Plaintiff
    was not authorized to sell Youngblood products, however, was selling Youngblood products on
    Amazon as “new” without the Warranty in violation of Amazon’s guidelines. Marco Island Cable,
    Inc. v. Comcast Cablevision of S., Inc., No. 2:04-cv-26-FTM-29DNF, 2006 WL 1814333, at *1
    (M.D. Fla. July 3, 2006) (holding the defendant's act of sending cease and desist letters to
    distributors, demanding that they stop selling unlicensed and infringing products, was immunized
    from civil liability pursuant to the Noerr-Pennington doctrine). To be sure, Youngblood’s first

                                                                       21
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 22 of 23
                                                                                          Case No.: 0:19-cv-60487-RKA/PMH


    step to elicit the outcome Youngblood sought—i.e., the cessation of Plaintiff selling inauthentic
    and unauthorized Youngblood products on Amazon—was to petition Amazon, as it requested
    Youngblood do, to investigate the authenticity of the products sold by Plaintiff that were
    masquerading as genuine and authentic Youngblood products. Silverhorse Racing, LLC, 232 F.
    Supp. 3d at 1211 (holding the defendant's act of sending letters threatening to sue to enforce its
    exclusivity contracts fell within the scope of Noerr immunity.). Moreover, Plaintiff never alleged
    that Youngblood’s petitioning activity was a sham. As such, the Noerr-Pennington doctrine
    immunes Youngblood’s petition to Amazon.
                                                           CONCLUSION
           For the reasons set forth herein, Youngblood respectfully requests this Court enter an Order
   granting summary judgment in favor of Youngblood and against Plaintiff, and for any further relief
   this Court deems just and proper.
   Dated: March 6, 2020                                            Respectfully submitted,

                                                                   COLE, SCOTT & KISSANE, P.A.
                                                                   Attorneys for Defendant
                                                                   222 Lakeview Ave, Suite 120
                                                                   West Palm Beach, FL 33401
                                                                   Telephone: (561) 383-9203
                                                                   E-mail: jonathan.vine@csklegal.com
                                                                   E-mail: sheena.smith@csklegal.com

                                                                   By:         /s/ Jonathan Vine
                                                                              JONATHAN VINE
                                                                              FBN: 10966
                                                                              SHEENA D. SMITH
                                                                              FBN: 118919

                                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 6th day of March 2020, I presented the foregoing to the
   Clerk of the Court for filing and uploading to the CM/ECF system. I also certify that the foregoing
   document is being served this day on all counsel of record identified on the attached Service List
   via transmission of Notices of Electronic Filing generated by CM/ECF or through other approved
   means.
                                                        /s/ Jonathan Vine
                                                        JONATHAN VINE
                                                        FBN: 010966
                                                        SHEENA D. SMITH
                                                        FBN: 118919

                                                                       22
                                                   COLE, SCOTT & KISSANE, P.A.
             ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
Case 0:19-cv-60487-RKA Document 108 Entered on FLSD Docket 03/06/2020 Page 23 of 23
                                                                                         Case No.: 0:19-cv-60487-RKA/PMH




                                                    SERVICE LIST

    Kelsey K. Black, Esq.                                                Stanley R. Goodman, Esq
    Black Law, P.A.                                                      Goodman & Saperstein
    Attorneys for Plaintiff                                              Pro hac vice admission pending
    1401 E Broward Blvd. Suite 204                                       666 Old Country Road, Suite 200
    Fort Lauderdale, FL 33301                                            Garden City, NY 11530
    Telephone: (954) 320-6220                                            Telephone: (516) 227-2100
    Facsimile: (954) 320-6005                                            Facsimile: (516) 227-2108
    kelsey@kkbpa.com                                                     Gsesq600@aol.com




                                                                      23
                                                  COLE, SCOTT & KISSANE, P.A.
            ESPERANTE BUILDING - 222 LAKEVIEW AVENUE, SUITE 120 - WEST PALM BEACH, FLORIDA 33401 (561) 383-9200 - (561) 683-8977 FAX
